         2:15-cr-20044-CSB-EIL # 36               Page 1 of 2                                                  E-FILED
CD/IL PROB 12B                                                                 Monday, 05 November, 2018 04:38:02 PM
(Rev. 12/12)                                                                              Clerk, U.S. District Court, ILCD
                            United States District Court
                                      for the
                         CENTRAL DISTRICT OF ILLINOIS
                 Request for Modifying the Conditions or Term of Supervision
                               With Consent of the Offender
                                (Probation Form 49, Waiver of Hearing is Attached)


 NAME/ADDRESS OF OFFENDER                       Izell L. Pittman

                                                Danville, Illinois 61832
 CASE NUMBER                                    15-20044-01
 SENTENCING JUDICIAL OFFICER                    Colin S. Bruce
                                                U.S. District Judge
 DATE OF ORIGINAL SENTENCE                      June 13, 2016
 ORIGINAL OFFENSE                               Felon in Possession of a Firearm
 ORIGINAL SENTENCE                              42 months imprisonment, $100 special assessment,
                                                and 3 years supervised release with the following
                                                conditions: 5) Not knowingly be present where
                                                controlled substances are illegally sold, used,
                                                distributed, or administered; 6) Not knowingly meet,
                                                communicate, or interact with any person known to be
                                                engaged, or planning to be engaged in criminal
                                                activity; 7) Permit home visits; 8) Notify the probation
                                                officer within 72 hours of being arrested or questioned
                                                by law enforcement; 9) Not purchase, possess, use,
                                                distribute, or administer any controlled substance, and
                                                participate in substance abuse treatment and testing;
                                                and 10) Participate in alcohol testing and treatment.

 TYPE OF SUPERVISION                            Term of Supervised Release
 DATESUPERVISION                                August 10, 2018
 COMMENCED


                                 PETITIONING THE COURT

☐       To extend the term of supervision for years, for a total term of years.
☒       To modify the conditions of supervision as follows:

CONDITION NO. 12: You shall serve 90 days in home confinement during your term of
supervision. The home confinement will start as soon as possible after your supervision term
begins. You shall be monitored by: radio frequency monitoring technology and shall abide by all
technology requirements. You shall pay the costs of the program to the extent you are financially
able to pay. The U.S. Probation Office shall determine your ability to pay and any schedule for
payment, subject to the court’s review upon request
        2:15-cr-20044-CSB-EIL # 36          Page 2 of 2
                                                                             Re: PITTMAN, Izell
                                                                                       Page 2


Home Detention: You shall sign the rules of home confinement/location monitoring and comply
with the conditions of home confinement. During this time, you will remain at your place of
residence except for employment and other activities approved in advance by the U.S. Probation
Office. You shall wear a location monitoring device. You shall pay the costs of the program to
the extent you are financially able to pay. The U.S. Probation Office shall determine your ability
to pay and any schedule for payment, subject to the court’s review upon request.

                                            CAUSE

On August 10, 2018, offender Izell Pittman commenced his term of supervised release. On August
10, 2018, August 28, 2018, and September 5, 2018, offender Pittman submitted urine samples
which returned positive for cocaine as verified by Alere Toxicology Services, Gretna Louisiana.
Offender Pittman admitted that he used cocaine on or about August 10, 2018; however, denied
using any cocaine after August 10, 2018.

Offender Pittman violated the terms of his supervised released due to his repeated use of cocaine.
Due to his noncompliances, I recommend his supervised release be modified to include 90 days
community confinement. This modification will allow offender Pittman to participate in substance
abuse testing and treatment which may assist him in making better decisions. Assistant U.S.
Attorney Katherine Boyle has been advised of these violations and concurs with this course of
action. The offender agrees to this modification and has signed the attached waiver of hearing.

                                                    Respectfully submitted,

                                                    s/Gwen M. Powell

                                                    Gwen M. Powell
                                                    U.S. Probation Officer
                                                    November 5, 2018

GMP:gmp

THE COURT ORDERS:
☐    No Action.
☐    The Extension of Supervision as Noted Above.
☒    The Modification of Conditions as Noted Above.
☐    Other.
                                               /s/ Harold A. Baker
                                               ____________________________________
                                               Harold A. Baker
                                               U.S. District Judge
                                               Date: November 5, 2018
